PETERS, C. J.
The sums advanced or loaned by William L. Baker, out of his own private funds, to the wards of his father, Robert A. Baker, after the father’s death, could not have a greater effect than to create a liability to repay it, on *348the part of the wards, to him in his individual capacity. The sums thus advanced being the private and individual moneys of William L. Baker himself, at most, only created an indebtedness severally against each ward to Baker personally, with which the estate of his father had nothing to do. What he seeks by his motion on the settlement of the guardian’s estate, under the decree of insolvency, is to set off, or retain in his own hands, the sums thus advanced or loaned by him to each of the wards, against or out of each ward’s distributive share of the insolvent estate. To do this, William L. Baker in his individual capacity must be made a party to the settlement under the decree of insolvency. This cannot be done in the court of probate, in such a proceeding. The only proper parties to such a settlement are, the administrator de bonis non, on the one side, and the creditors of the deceased, on the other, or the assignee or assignees of such creditors. In such a proceeding, an assignee of a creditor of the deceased may be substituted to the rights of the assignor. The court of probate has no jurisdiction to introduce other parties into the case, and make decrees in their favor, or against them.
Besides, the appellant’s claims against the waids, unless they are admitted by the guardian acting for them in the settlement, should be established, before the wards’ estate can thus be appropriated for their payment. This the probate court of Mobile has no power to do. There was, then, no error in the action of the court below in refusing the appellant’s motion to permit him to retain the several distributive shares of the wards in the estate of Robert A. Baker, deceased, to pay himself. To do this, he must show that he is the owner of the several shares of each ward. 2 Story’s Eq. § 1047; NcNeill's Adm'r v. NcNeill's Creditors, 36 Ala. 109, and cases there cited. The decree of August the 8th, 1867, is not final. It does not direct the payment of the distributive shares of the wards, as then ascertained, to the administrator de bonis non, or to William L. Baker personally. This question seems to have been purposely left open. The wards were not in court to hear it, and the decree would not bind them, unless they were. The court had no jurisdiction over questions involving the individual claims of the administrator de bonis non, unless he stood in court as the assignee of the wards; which he does not show himself to be. His remedy is not in the probate court.
The judgment of the court below is affirmed, with costs.